There was no error in the entry of judgment for the defendant on the plaintiff’s motion for summary judgment. Mass.R.Civ.P. 56(c), 365 *821Mass. 824 (1974). The defendant was not required to compensate the plaintiff for private psychological therapy under the Medicaid program. G. L. c. 118E, § 1. See 42 U.S.C. § 1396a(a)(10)(A). The defendant’s decision to fund only that psychological therapy which is provided in a multidisciplinary setting is neither unreasonable (see Beal v. Doe, 432 U.S. 438, 444 [1977]) nor violative of the freedom of choice provisions of the Federal statute (42 U.S.C. § 1396a[a][23]). There is no merit to the plaintiff’s belated argument that the Commonwealth is estopped because some State employee gave her assurance that Medicaid would cover this expense. Doris v. Police Commr. of Boston, 374 Mass. 443, 449-450 (1978).
John J. Brothers for the plaintiff.
Alan B. Sherr, Assistant Attorney General, for the defendant.

Judgment affirmed.